Citation Nr: 1600328	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling prior to October 27, 2007.

2.  Entitlement to an increased rating for PTSD rated as 70 percent disabling since October 27, 2007.  

3.  Entitlement to an increased rating for residuals of cold injury to left lower extremity rated as 10 percent disabling prior to February 5, 2009.

4.  Entitlement to an increased rating for residuals of cold injury to left lower extremity rated as 20 percent disabling since February 5, 2009.  

5.  Entitlement to an increased rating for residuals of cold injury to right lower extremity rated as 10 percent disabling prior to February 5, 2009.

6.  Entitlement to an increased rating for residuals of cold injury to right lower extremity rated as 20 percent disabling since February 5, 2009.  

7.  Entitlement to an increased rating for peripheral neuropathy left lower extremity rated as 10 percent disabling.

8.  Entitlement to an increased rating for peripheral neuropathy right lower extremity rated as 10 percent disabling.

9.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1948 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In June 2014, the Veteran filed a VA Form 21-22 in favor of the Veterans of Foreign Wars of the United States, thereby revoking the power of attorney previously of record.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, none of which are shown to be applicable here.  See 38 C.F.R. § 14.631(e)(1) (2015).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2015).  Thus, the June 2014 revocation is acknowledged by the Board, and the Veteran is considered to be represented by the Veterans of Foreign Wars of the United States.  

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2015 Board hearing, the Veteran's representative indicated that the Veteran feels that every one of his issues have increased in severity.  Thus, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected PTSD, residuals of cold injury to the right and left lower extremity, and peripheral neuropathy of the right and left lower extremity on appeal.

Prior to issuing new evaluation, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims for increased disability ratings on appeal.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected residuals of cold injury to the right and left lower extremity.  

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the right and left lower extremity.  

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

5.  After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




